                        Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 1 of 22
AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture




                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                             DistrictDistrict
                                                        __________    of Columbia
                                                                              of __________

                In the Matter of the Seizure of                                  )
             (Briefly describe the property to be seized)                        )
  ALL MONIES AND OTHER THINGS OF VALUE IN                                        )      Case No. 20-SZ-70
  BANK OF AMERICA ACCOUNT # 446043617409,                                        )
   IN THE NAME OF "TERRON DEMISE BARNES"                                         )

                                                APPLICATION FOR A WARRANT
                                         TO SEIZE PROPERTY SUBJECT TO FORFEITURE


        I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the                  District of
          Columbia            is subject to forfeiture to the United States of America under     21     U.S.C. §
    881(a)(6)        (describe the property):

 All monies and other things of value in Bank of Account # 446043617409.




          The application is based on these facts:

 See Attached Affidavit.




          u Continued on the attached sheet.


                                                                                                      Applicant’s signature

                                                                                              Joshua B. Rothman, Special Agent
                                                                                                      Printed name and title



Sworn to before me and signed in my presence.



Date:       07/17/2020
                                                                                                        Judge’s signature

City and state: Washington, D.C.                                                          Deborah A. Robinson, U.S. Magistrate Judge
                                                                                                      Printed name and title
                             Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 2 of 22

AO 109 (Rev. 1/13) Warrant to Seize Property Subject to Forfeiture


                                             UNITED STATES DISTRICT COURT
                                                                            for the
                                                                  DistrictDistrict
                                                             __________    of Columbia
                                                                                   of __________

                   In the Matter of the Seizure of                             )
            (Briefly describe the property to be seized)                       )
        ALL MONIES AND OTHER THINGS OF VALUE IN                                       Case No.     20-SZ-70
                                                                               )
        BANK OF AMERICA ACCOUNT # 446043617409,
                                                                               )
         IN THE NAME OF “TERRON DEMISE BARNES”
                                                                               )

                                 WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

      An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the                                        District of                  Columbia                    be seized as being
subject to forfeiture to the United States of America. The property is described as follows:

  All monies and other things of value in Bank of America Account # 446053617409.




    I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

    YOU ARE COMMANDED to execute this warrant and seize the property on or before                                              07/30/2020
                                                                                                                        (not to exceed 14 days)
     ✔ in the daytime 6:00 a.m. to 10:00 p.m.
     u                                                          u at any time in the day or night because good cause has been established.

   Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

   An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
         Deborah A. Robinson, U.S. Magistrate Judge             .
                       (United States Magistrate Judge)


    u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    u for           days (not to exceed 30)         u until, the facts justifying, the later specific date of                    .



Date and time issued:                     07/17/2020
                                                                                                        Judge’s signature


City and state:          Washington, D.C.                                                Deborah A. Robinson, U.S. Magistrate Judge
                                                                                                      Printed name and title
                             Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 3 of 22

AO 109 (Rev. 1/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

                                                                                 Return
Case No.:                                        Date and time warrant executed:               Copy of warrant and inventory left with:
              20-SZ-70

Inventory made in the presence of:


Inventory of the property taken:




                                                                               Certification


   I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:
                                                                                                     Executing officer’s signature



                                                                                                        Printed name and title
             Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 4 of 22




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

 IN RE: SEIZURE OF ALL MONIES AND
 OTHER THINGS OF VALUE IN BANK OF                   No. 20-SZ-70
 AMERICA ACCOUNT # 446043617409, IN
                                                    UNDER SEAL
 THE NAME OF “TERRON DEMISE
 BARNES”



                      AFFIDAVIT IN SUPPORT OF A SEIZURE WARRANT

       I, Joshua Rothman, a Special Agent with the Federal Bureau of Investigation (hereinafter, “your

affiant” or “I”), I hereby state the following in support of this Application for Seizure Warrant (hereinafter,

“your affiant” or “I”), being duly sworn, depose, and state as follows:

                                            INTRODUCTION

       1.      I am “an investigative or law enforcement officer” of Federal Bureau of Investigation. Your

Affiant hereby state the following in support of this Application for Seizure Warrant:

       2.      This affidavit is submitted in support of an application for a seizure warrant for all monies

and other things of value contained in BANK OF AMERICA BANK ACCOUNT # 446043617409

(hereinafter “the TARGET ACCOUNT”) held in the name of “Terron Demise Barnes” (“Barnes”)

located at 3821 Minnesota Avenue NE, Washington, D.C., for which probable cause exists that such

moneys are subject to seizure and forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6), on the

grounds that they are proceeds derived from the sale and distribution of illegal narcotics.

        2. Your Affiant, Special Agent Joshua Rothman, is a sworn member of the Federal Bureau of

Investigation and has been so since February 2008. I have been a Special Agent with the FBI, in

Washington, D.C., for the past eleven years and I am currently assigned to an FBI Safe Streets Tasks

Force. I am principally involved in narcotics and narcotics-related investigations, including narcotics

                                                      1
              Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 5 of 22




investigations related to violent offenses. Since 2008, I have received training and experience in

interviewing and interrogation techniques, arrest procedures, search and seizure, narcotics, white-collar

crimes, search warrant applications, and various other crimes. Since January of 2015, I have been assigned

to work on federal narcotics investigations on the FBI Washington, D.C. Safe Streets Task Force, a violent

crime and gang task force. In the course of my training and experience, I have become familiar with the

methods and techniques associated with the distribution of narcotics, the laundering of drug proceeds, and

the organization of drug conspiracies. In the course of conducting these investigations, I have been

involved in the use of the following investigative techniques: interviewing informants and cooperating

witnesses; conducting physical surveillance; conducting short-term and long-term narcotics and homicide

investigations;    consensual monitoring      and recording of both telephonic         and non-telephonic

communications; analyzing telephone pen register and caller identification system data; conducting court-

authorized electronic surveillance; conducting court-authorized Title III wiretap investigations; and

preparing and executing search warrants that have led to substantial seizures of narcotics, firearms, and

other contraband.

    3.            Since this affidavit is being submitted for the purpose of obtaining a seizure warrant for

the TARGET ACCOUNT, I have not set forth every fact learned during the course of this investigation.

The information contained herein is based on personal knowledge, information provided to your Affiant

by sworn officers, and information obtained from public records, cooperative witnesses, and others

sources as indicated herein.

         4.       Based upon your Affiant’s training and experience, your Affiant knows:




                                                      2
     Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 6 of 22




       a.      That narcotic traffickers often purchase and/or title their assets in the names of

relatives, associates, aliases, or in the names of other individuals known as nominees to avoid

detection of these assets by government agencies.

       b.      That narcotic traffickers will pay individuals or associates to act as nominees to

obtain property to assist them in hiding their assets from government agencies.

       c.      That although those assets are in others’ name, that narcotic traffickers do actually

own and utilize their assets, and exercise dominion and control over them.

       d.      It is common for narcotics trafficker to conceal narcotics, other contraband,

proceeds of drug sales and records of drug transactions in secure locations within their residences,

their businesses and/or other locations over which they maintain dominion and control, for ready

access and to conceal these items from law enforcement authorities.

       e.      In order to accomplish this concealment, narcotic traffickers frequently build

“stash” places in which the traffickers maintain evidence pertaining to their narcotic business as

well as records which reflect the manner in which they conceal narcotic proceeds, such as:

               1.      Currency

               2.      Financial Instruments

               3.      Precious metals and Gemstones

               4.      Jewelry

               5.      Books

               6.      Records

               7.      Invoices receipts

               8.      Bank records


                                               3
     Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 7 of 22




               9.      Photos

               10.     Safe deposit box keys.

Narcotic traffickers within their residences, businesses, or other locations over which they have

access to and maintain dominion and control maintain these items.

       f.      Narcotic traffickers must maintain, on hand, large amounts of currency in order to

maintain and finance their ongoing narcotic business.

        g.     That narcotics traffickers often utilize electronic equipment such as computers, cell

phones, facsimile machines, and currency counting machines to generate, transfer, count, record

and/or store the information described above.

        h.     That when narcotic traffickers amass large proceeds from the sale of drugs they

attempt to legitimize these profits through money laundering activities. To accomplish their goals,

narcotic traffickers utilize, including but not limited to, domestic and international banks and their

attendant services, securities brokers, professionals such as attorneys and accountants, casinos,

real estate, shell corporations and business fronts, and otherwise legitimate businesses which

generate large quantities of currency.

        i.     The sale of marijuana, and other controlled substances generates large quantities of

United States Currency in small denominations (commonly referred to as “street money”).

        j.     That it is common for drug dealers to physically handle and count the “street

money” after receiving it in exchange for the controlled dangerous substance, thereby leaving

residue traces of controlled substance on the “street money.” That law enforcement agencies own

dogs which are trained to react to the scent of controlled dangerous substances and their residue




                                              4
      Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 8 of 22




traces; and that those trained dogs have reacted to narcotic tainted currency negotiated at banks

and concealed in the residences of narcotics traffickers.

          k.    That it is common for drug dealers to separate their “street money” by

denominations and put this currency in rubber banded stacks in varying thousand dollar increments

to facilitate quick counting.

          l.    That the courts have recognized that the small and medium denominations of

questionable currency, along with the manner in which the currency is handled, carried and

concealed may establish probable cause to conclude that there is a substantial connection between

the questionable currency and narcotics transactions.

          m.    That the Currency Transaction Report (“CTR”) Internal Revenue Service (“IRS”)

Form 4789, which is required to be completed and filed with the IRS by all financial institutions

on every currency transaction. Traffickers attempt to negotiate their illegal profits at financial

institutions on every currency transaction that exceeds $10,000.00. This causes tremendous

problems for narcotics traffickers when they attempt to negotiate their illegal profits at a financial

institution.

          n.    That, in order to evade the filing of a CTR, narcotic traffickers often “structure”

their currency transactions so that no one transaction exceeds $10,000.00 or they provide false or

misleading information in an attempt to legitimize or conceal the source and/or ownership of the

currency.

          o.    That in order to evade handling physical currency and detection by law

enforcement, narcotic traffickers often utilize mobile payment services; such as, Venmo, PayPal,

Cash App and others online money transfer services to conduct and transfer drug payments.


                                              5
             Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 9 of 22




                p.     That narcotic traffickers at times become fearful that their extravagant spending

       habits will bring them under scrutiny by the IRS or other federal, state or local agencies. In order

       to legitimize their spending, these traffickers file tax returns reporting income commensurate with

       the amount of money they have spent during the year, which they feel, can be traced and

       documented by the government. The “source” of their income reported on theses returns is usually

       falsely stated, misleading or generic in terms.

               q.      That narcotic traffickers commonly maintain addresses or telephone numbers in

       books or papers which reflect names, addresses and/or telephone numbers of their associates in the

       trafficking organization.

               r.      That narcotic traffickers take, or cause to be taken photographs of themselves, their

       associates, their property and their product. That these traffickers usually maintain these

       photographs in their possession.

               s.      That the courts have recognized that unexplained wealth is probative evidence and

       crimes motivated by greed, in particular trafficking in controlled substances.

               t.      That narcotics traffickers commonly have in their possession, on their persons, at

       their residences and/or their businesses, firearms including, but not limited to, handguns, pistol,

       revolvers, rifles, shotguns, machine guns and other weapons. Said firearms are used to protect and

       secure a narcotic trafficker’s property which may include, but is not limited to narcotics, jewelry,

       narcotic paraphernalia, books, records and U.S Currency.

       5.      The facts and information contained in this affidavit are based on your affiant’s personal

knowledge, and information obtained from federal and/or state law enforcement officers. All observations

referenced in this affidavit that were not personally made by me were related to me by the persons who


                                                     6
             Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 10 of 22




made such observations through reports or conversations. This affidavit only contains such information

as is necessary to show probable cause for the search and seizure of the TARGET ACCOUNT, which

may constitute evidence, fruits, and instrumentalities of, inter alia, violations of the laws of the District

of Columbia and the United States, to include narcotics-based offenses, 21 U.S.C. § 841(a)(1), firearms-

based offenses, 18 U.S.C. §§ 922(g)(1) & 924(c)(1); and money-laundering offenses, 18 U.S.C. § 1956.

                                          PROBABLE CAUSE

                                      Background of the Investigation

       6.      On February 7, 2020, at approximately 1:05 a.m., MPD officers executed an emergency

search warrant, numbered 2020CSW783, and recovered a Masterpiece Arms semi-automatic Uzi-style

pistol, serial number F23482; a Springfield Armory XD9 pistol, serial number AT112939; four oval-

shaped pills; 19 round, yellow pills, stamped with C230; 138 rounds of ammunition; and four cellular

telephones, from 1201 Oak Drive S.E., Building C2, Apartment A102, Washington, D.C.

       7.      On February 12, 2020, the Honorable G. Michael Harvey of the United States District

Court for the District of Columbia, granted search warrant 20-SW-43 authorizing the examination of the

contents of the four cellular telephones seized from Terrance Phillips’ apartment. Your affiant was able

to access the contents of the phones on February 13, 2020. One of the phones was identified as belonging

to “Taz_Moe” – a known alias of Phillips’.

       8.      While examining the contents of Phillips’ cellular telephone, I observed numerous

iMessage conversations with telephone number (202) 793-9935, to which Phillips had assigned the name

“Ali Vegaz” in his “Contacts.” On March 2, 2020, I received subscriber subpoena results from T-Mobile,

identifying the subscriber of (202) 793-9935 as “Ali Vegaz,” with a listed address of 3001 Branch Ave.,

Temple Hills, MD 20748-1072 and an activation date of May 14, 2019. I then searched open source


                                                     7
               Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 11 of 22




databases and determined that Terron BARNES, date of birth March 27, 1982, resided at 3001 Branch

Ave., Apartment 241, Temple Hills, MD from December 3, 2018 until August 18, 2019 – which includes

the date on which the phone number was activated. Through those same open source databases, I was able

to determine that Terron BARNES secured utility services at the address 33 N Street N.E., Apartment

412, Washington, D.C., on July 29, 2019 – and in connection with those utility services, BARNES

identified his phone number as (202) 793-9935.1 Given this information, and based on my training and

experience, I believe that “Ali Vegaz” is an alias utilized by Terron BARNES.

         9.      A criminal history check of BARNES revealed that BARNES has the following prior

convictions punishable by imprisonment for a term exceeding one year: December 12, 2007, Assault with

Significant Bodily Injury (18 months’ imprisonment, three years’ supervised release); March 30, 2009,

USCA Distribution of Cocaine (20 months’ imprisonment, 5 years’ supervised release); October 5, 2011,

USCA Possession with Intent to Distribute Marijuana and Methamphetamines (60 days confinement).

BARNES was also arrested on March 7, 2020, and charged with Possession with Intent to Distribute

Marijuana.2

         10.     On or about July 31, 2019, Phillips engaged in an iMessage conversation with BARNES.

At approximately, 9:49 p.m., BARNES asked, “How much for the go”, and Phillips asked, “Huh”.

BARNES clarified, “Half p” and “Hp”. Phillips asked, “Billy” and BARNES confirmed “Yea”. Phillips

replied, “We ain’t asking no half’s bro”. Based on my training and experience, I understand that BARNES



1 I also searched law enforcement databases and found MPD criminal complaint number (CCN) 20-
044681. CCN 20-044681 detailed an incident which occurred on March 13, 2020, where MPD officers
were called to 33 N Street N.E. because BARNES was involved in a domestic incident with his girlfriend
in the elevator. BARNES provided his address to officers as 33 N Street N.E. Apartment 412, Washington,
D.C. 20002.

2   This case is still pending in D.C. Superior Court under case number 2020-CMD-003101.
                                                        8
               Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 12 of 22




was asking for a half pound (Half p) of low-quality marijuana (Billy), and Phillips answered he wasn’t

taking orders for that much volume.

                          BARNES’ Fraudulent Marijuana Dispensary Business

       11.      I understand that the District of Columbia has set forth specific guidelines for opening a

legal marijuana dispensary for the sale of medical marijuana within the District of Columbia. Some of

those guidelines include that an applicant must first apply for a license and pay an application fee to the

D.C. Treasury. The application process takes months, and each application is subjected to a rigorous

analysis by a panel. I further understand that all applicants must obtain a Basic Business License from the

Department of Consumer and Regulatory Affairs with a General Business license endorsement. D.C. Code

§ 7–1671.06 serves as the guidelines for all marijuana dispensaries and cultivation centers in the District

of Columbia.

       12.      A google search revealed a link to the website linkedin.com that lists “Ali Vegaz” as

“owner/CEO” of a company called “Pak Religious LLC.” 3 Moreover, a public search of Facebook.com

reveals an account for “Ali Vegaz” A review of the publicly available photographs on Ali Vegaz’s

Facebook page are consistent with photographs of BARNES. In the “About Me” section, BARNES a/k/a

“Ali Vegaz” lists himself as “Owner at Pak Religious.”

                a.     BARNES has also posted pictures of himself on his Instagram “Story” which

        affiliate him with Pak Religious, such as this one he posted on June 25, 2020: BARNES has also

        posted pictures of himself on his Instagram “Story” which affiliate him with Pak Religious, such

        as this one he posted on June 25, 2020:



3 Linkedin.com is an online service that can be accessed via websites and mobile apps where individua ls
and businesses can create an account, which is mainly used for professional networking. The information
that is entered into the linkedin account comes from the account holder/user.
                                                    9
             Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 13 of 22




       13.    A review of online public records reveals a District of Columbia Department of Consumer

& Regulatory Affairs Corporate Filing for Pak Religious LLC with a business address of 3001 Branch

Ave., Apartment 241, Temple Hills, MD 20748-1029. As discussed above in paragraph 21, 3001 Branch

Ave. is a former address connected to BARNES. Although there is a business license in the name of Pak

Religious, LLC, that business entity does not appear on any list of legally operated dispensaries in the

District of Columbia. 4 As mentioned above, a public records search of Pak Religious LLC indicates that

the business address is not a public property, but an apartment located at 3001 Branch Ave., Apt. 241,

Temple Hills, MD 20748-1029. Upon investigation, it was determined that the address 3001 Branch Ave.,

Apt. 241, Temple Hills, MD 20748-1029, belongs to Marlborough Apartments, which is a residential

property. Your affiant understands that D.C. Code § 7–1671.06 (g) requires that “[A] dispensary,




4I am aware that the District of Columbia’s Department of Health keeps its official list of cultivation
centers and dispensaries at
https://dchealth.dc.gov/sites/default/files/dc/sites/doh/publication/attachments/MMP%20memo%20May.
pdf (last accessed June 16, 2020).
                                                       10
               Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 14 of 22




cultivation center, or testing laboratory shall not locate within any residential district or within 300 feet of

a preschool, primary or secondary school, or recreation center.”

        14.     An Instagram search for Pak Religious LLC revealed an Instagram account with the name

of “pakreligiousllc”. Pakreligiousllc posted the following publicly available photographs to its account:




These photographs depict “snowcaps” for sale, which based on my training and experience is an edible

marijuana treat, as well as four other different types of marijuana, including “Mumbo Sauce.” As noted

above in paragraph 27, BARNES posted an Instagram picture of himself and another individual with

what appears to be a one pound bag of “Mumbo Sauce” marijuana.

        15.     The Ali Vegaz Facebook page also posted the following publicly available photographs to

its account:
                                                      11
               Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 15 of 22




The first photograph states that the “snow caps” are sold out. The second photograph is of a bag of

marijuana called “Mumbo Sauce” with a reference to “@pakreligiousllc”. “In Pak We Trust” can also be

observed written across the top of the Mumbo Sauce bag. Based on the above information, your affiant

believes that BARNES is the Owner/CEO of Pak Religious LLC and the user of the pakreligiousllc

Instagram account.

         17.    On June 25, 2020, @pakreligiousllc advertised the following “special” on its Instagram

story.




                                                   12
            Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 16 of 22




I have observed that @pakreligiousllc posts such “specials” almost every day on its Instagram story. I am

also aware that @pakreligiousllc has advertised that it is selling its wares in Miami, Florida, at a time

when BARNES also indicated that he was in Miami, Florida.




                                                   13
             Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 17 of 22




       18.     Through the Instagram account pakreligiousllc, BARNES has fraudulently represented

himself as a licensed marijuana dispensary. On June 6, 2020, BARNES posted the following photograph

to his Instagram account:




               a.      In addition, on or about June 10, 2020, the profile of pakreligiousllc listed that it is

       a “licensed dispensary” as depicted in the below screenshot:5




5 As of June 15, 2020, a review of pakreligiousllc’s Instagram profile reveals that it no longer lists itself
as a “licensed dispensary” and instead, describes itself as a “licensed wellness center.”
                                                     14
               Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 18 of 22




   19.          D.C. Code § 7–1671.06 (j) provides that “[n]o director, officer, member, incorporator,

agent, or employee of a dispensary, cultivation center, or testing laboratory who has access to the

medical marijuana at the dispensary, cultivation center, or testing laboratory shall have a felony

conviction . . . .” As outlined in paragraph 22 above, BARNES has multiple felony convictions, any one

of which would preclude BARNES from receiving a license to legally dispense marijuana in the District

of Columbia.

         20.    Your affiant further understands that D.C. Code § 7–1671.06(c) requires that “A dispensary

may dispense medical marijuana and distribute paraphernalia to a qualifying patient or the qualifying

patient’s caregiver, and a qualifying patient or the qualifying patient’s caregiver may obtain medical

marijuana and paraphernalia from a dispensary, only if the qualifying patient is registered to receive

medical marijuana from that dispensary.” Notwithstanding this provision, as depicted in the below

Instagram conversation, BARNES has advised at least one customer of Pak Religious LLC that he does

not require that a customer possess a medical marijuana license.




                                                    15
              Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 19 of 22




                                     Search of BARNES’ Residence

        21.    On July 5, 2020, the Honorable Deborah Robinson of the United States District Court for

the District of Columbia, granted search warrant 20-SW-163 authorizing the search of BARNES’

residence.

       22.     The search warrant was executed on July 6, 2020. Present in the apartment at the time of

execution was BARNES and a female individual. Special Agents of the Federal Bureau of Investigation

and the Bureau of Alcohol, Tobacco and Firearms proceeded to search BARNES’ residence. Among the

items seized from BARNES’ residence were: a Spike’s Tactical AR-style pistol; a Glock 23 pistol;

$18,377 in cash; approximately 11 kilograms of marijuana and THC products (to include their packaging)

and three ledger books documenting marijuana sales made by Pak Religious.

       23.     On July 6, 2020, the Honorable Deborah Robinson of the United States District Court for

the District of Columbia found probable cause to support a criminal complaint charging BARNES with

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1); possession with the

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1); and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c).

       24.     On July 8, 2020, after hearing oral argument, the Honorable Deborah A. Robinson ordered

that BARNES would be detained pending trial on those charges. On July 14, 2020, a federal grand jury

returned an indictment charging BARNES with the same three charges contained in the criminal

complaint.




                                                    16
             Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 20 of 22




                   Currency Transaction Report Related to the TARGET ACCOUNT

       23.    I conducted a search of law enforcement databases for Terron BARNES. The search

revealed currency transaction report (CTR) bearing Bank Secrecy Act identification             number

31000167282684.

       24.    The CTR documented a cash deposit totaling $14,940 was made into the TARGET

ACCOUNT via Automated Teller Machine (“ATM”) on April 22, 2020.

              a.      The CTR indicates that the TARGET ACCOUNT is held in the name “Terron

       Demise Barnes,” who opened the account using a driver’s license in his own name.

              b.      The CTR indicates that “Terron Demise Barnes” listed his address for the

       TARGET ACCOUNT as 3001 Branch Avenue Apt. 241, Temple Hills, Maryland 20748. I know

       through my investigation that BARNES used to live at this address. I also know through my

       investigation that BARNES listed this address when he incorporated Pak Religious LLC.

              c.      The CTR indicates that “Terron Demise Barnes” listed his occupation on the

       TARGET ACCOUNT as “Sales Person / Pak Religious.”

       25.    As documented above in paragraph 22, three ledger books were seized which documented

marijuana sales made by Pak Religious. Below is a picture of one of the ledger book pages documenting

pre-order sales made on April 15, 2020.




                                                 17
             Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 21 of 22




I understand the amounts on the left of the page are pre-order dollar amounts. I further understand

following the “dash” on the page, the amount is listed, wherein “Oz” signifies ounce, ½ signifies half of

an ounce and “LB” signifies pound. I also understand, based on my training and experience, the names

after the amounts signify different types of marijuana, such as “Mumbo”, “Gorilla” and “Steak”. Finally,

I understand the number on the bottom of the page ($11,445) signifies the total dollar amount of pre-order

sales for that day.

26. Thus, the evidence minimally establishes that BARNES engages in the illegal distribution of a

controlled substance, and that on or about April 15, 2020, he had pre-orders for marijuana of

approximately $11,445. One week later, BARNES deposited $14,940 into the TARGET ACCOUNT.

Other than the marijuana sales, law enforcement is unaware of any other employment held by BARNES.

Moreover, there is no reason to believe that this cash deposit into the TARGET ACCOUNT came from

another source of income or asset. Thus, there is probable cause to believe that the $14,940 represents
                                                   18
              Case 1:20-sz-00070-DAR Document 1 Filed 07/16/20 Page 22 of 22




proceeds of narcotics trafficking, and that the TARGET ACCOUNT is being used to hold illegal proceeds

of such trafficking.6

                                                   CONCLUSION

        35. This affidavit establishes probable cause that the funds in the TARGET ACCOUNT in the

name of “Terron Demise Barnes” are proceeds derived from BARNES’ illegal distribution of controlled

substances, in violation of Title 21 U.S.C. § 841. Accordingly, there is probable cause to believe that all

monies contained in the TARGET ACCOUNT at Bank of America, 3821 Minnesota Avenue NE,

Washington, DC, constitute proceeds derived from violations of 21 U.S.C. § 881(a)(6).

        Wherefore, I request the issuance of seizure warrant pursuant to Title 21, United States Code,

Section 881(a)(6).

                                                    Respectfully Submitted,



                                                    _________________________
                                                    Joshua Rothman
                                                    Special Agent
                                                    Federal Bureau of Investigation




Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on July 17, 2020.

                                                    _________________________________________
                                                    Hon. Deborah A. Robinson
                                                    United States Magistrate Judge




6
 I am aware that BARNES’ attorney represented that BARNES maintained gainful employment in addition to his marijuana
sales. I am not aware of any documentation that would verify such employment or provide alternate explanation for the large
amounts of cash that BARNES deposited into his bank account and had on hand when the search warrant was executed .
                                                            19
